         Case 1:20-cv-00738-LAP Document 12 Filed 05/27/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

KC ALFRED,

                      Plaintiff,
                                                20 Civ. 738 (LAP)
-against-
                                                        ORDER
ESPN, INC.,

                      Defendant.



LORETTA A. PRESKA, Senior United States District Judge:

In light of the parties’ reported settlement, the Clerk of the

Court shall mark this action closed, subject to re-opening within

thirty days if the settlement is not effected, and all pending

motions denied as moot.

SO ORDERED.

Dated:       New York, New York
             May 27, 2020

                              __________________________________
                              LORETTA A. PRESKA
                              Senior United States District Judge




                                      1
